UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7221


ISMAEL R. CRUZ,

                      Petitioner – Appellant,

          v.

MICHAEL MCCALL,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(8:13-cv-00658-DCN)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeremy A. Thompson, LAW OFFICE OF JEREMY A. THOMPSON, LLC,
Columbia, South Carolina, for Appellant. Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ismael R. Cruz seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                                The order is

not    appealable         unless    a   circuit       justice      or    judge     issues    a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate         of     appealability       will    not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the      merits,    a   prisoner      satisfies         this    standard    by

demonstrating            that    reasonable        jurists    would       find     that     the

district       court’s         assessment   of     the    constitutional          claims    is

debatable      or     wrong.        Slack     v.    McDaniel,      529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Cruz has not made the requisite showing.                      Accordingly, we deny a

certificate         of     appealability       and       dismiss    the        appeal.       We

dispense       with       oral     argument      because     the        facts    and      legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3